 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 777 
IN THE HOUSE OF REPRESENTATIVES 
 
September 17, 2004 
Mr. Meehan (for himself, Mr. Sanders, Mr. McGovern, Mr. English, Mr. McNulty, Mr. Allen, Mr. Dingell, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Weatherization Day to recognize the need for reducing home energy costs, particularly for low-income families, through the use of conservation technologies, and for other purposes. 
 
Whereas Congress has long recognized the plight of low-income families and individuals in meeting their home energy needs; 
Whereas low income households, particularly those with elderly persons, persons with disabilities, or small children, spend an average of more than 14 percent of their annual income on energy, compared with 3.5 percent in homes that are not low income households; 
Whereas the Department of Energy developed the Weatherization Assistance Program in 1976 to help reduce energy costs, while maintaining health and safety, for low-income families through increased home energy efficiency; 
Whereas the weatherization program operates in all 50 States and the District of Columbia and serves low-income families in owned or rented homes; 
Whereas investment in the weatherization program by the Federal Government and other sources supports more than 25,000 jobs across the country within related industries; 
Whereas for every $1 invested in the weatherization program, low-income families receive a total of $2.78 in benefits, $1.30 in energy-related benefits and $1.48 in other benefits, including reductions of pollution, unemployment, and adverse health concerns; 
Whereas based on current fuel costs, low-income families save an average of $350 each year on their energy bills after their homes have been weatherized, thereby avoiding one metric ton of carbon dioxide emissions annually and lessening the need for imported oil; 
Whereas by decreasing the amount of personal income spent on home energy, the weatherization program makes housing more affordable, reduces cases of homelessness, and lowers the demand for public assistance; 
Whereas many States have adopted October 30 of each year as Weatherization Day to draw attention to the accomplishments of the weatherization program in low-income communities while emphasizing the importance of conservation technologies in increasing home energy efficiency; 
Whereas the House of Representatives recognizes this practice as ideal for focusing attention on the essential activities of the weatherization program; and 
Whereas October 30 would be an appropriate day to establish as National Weatherization Day: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)there should be established a National Weatherization Day to recognize the need for reducing home energy costs, particularly for low-income families, through the use of conservation technologies; and 
(2)the President should issue a proclamation calling on the people of the United States to observe National Weatherization Day with appropriate programs and activities. 
 
